Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotzer (DE102008044107A1), hereinafter Kotzer.

Regarding claim 1, Kotzer discloses a candle, comprising: 
a jar having an interior surface (“The mold 10 can be a container of any design, for example. B. a glass, a beaker, etc.” paragraph [0013]); 
a fuel within the jar (“the paraffin substitute 30 or the candle core 3” paragraph [0024]); 
a wick positioned within the fuel (“a wick 5” paragraph [0021]); and 
a material layer at least partially extending between the fuel and the interior surface of the jar (“When the solidified paraffin layer 2 has reached a desired thickness, for example 5 to 6 mm, the paraffin 20 still in the liquid state can be sucked out of the mold 10 by dipping a suction pipe 40, for example a piston suction device, as shown in FIG. 2. Thus, only a solidified solid paraffin layer 2 remains in the mold 10” paragraph [0019]), 
wherein the material layer includes a hydrophobic molecule (paraffin is hydrophobic).

    PNG
    media_image1.png
    318
    501
    media_image1.png
    Greyscale

Regarding claim 9, Kotzer discloses a method for producing a candle, comprising: 
a step of providing ajar having an interior surface (“The mold 10 can be a container of any design, for example. B. a glass, a beaker, etc.” paragraph [0013]); 
a step of pre-coating the interior surface with a hydrophobic molecule (“When the solidified paraffin layer 2 has reached a desired thickness, for example 5 to 6 mm, the paraffin 20 still in the liquid state can be sucked out of the mold 10 by dipping a suction pipe 40, for example a piston suction device, as shown in FIG. 2. Thus, only a solidified solid paraffin layer 2 remains in the mold 10” paragraph [0019]); 
a step of pouring a fuel composition into the jar (“The paraffin substitute 30 can here be introduced in liquid form” paragraph [0022]); and 
a step of allowing the fuel composition to solidify (“the candle core 3 has to be cooled” paragraph [0023]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-6, 8-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wikihow (NPL), hereinafter Wikihow, in view of LaFay (US 20020172759 A1), hereinafter LaFay.

Regarding claims 1, 2, and 4, Wikihow discloses a candle, comprising: 
a jar having an interior surface (“the container you intend to use for your candle” method 1, step 4 and “a mason jar, or better yet, an old candle jar” community Q&A); 
a fuel within the jar (“slowly pour the melted wax in” method 1, step 5); and
a wick positioned within the fuel (“Use a piece of pre-tabbed wick (with the metal bottom) and stick it in your container” method 1, step 3).

Wikihow does not disclose: 
a material layer at least partially extending between the fuel and the interior surface of the jar, wherein the material layer includes a hydrophobic molecule; 
wherein the hydrophobic molecule is a vegetable oil; or
wherein the hydrophobic molecule is selected from the group consisting of linoleic acid, linelenic acid, and arachidonic acid.

However, LaFay teaches: 
a material layer at least partially extending between the molded article and the interior surface of the form, wherein the material layer includes a hydrophobic molecule (“the coating composition includes a vegetable oil with petroleum oil and/or alcohol” paragraph [0008]); 
wherein the hydrophobic molecule is a vegetable oil (“the coating composition includes a vegetable oil with petroleum oil and/or alcohol” paragraph [0008]); and
wherein the hydrophobic molecule is selected from the group consisting of linoleic acid, linelenic acid, and arachidonic acid (“Although fatty acids are not required to be added in the form release coating compositions, they can be added to enhance release properties... Examples of useful fatty acids include, but are not limited to, palmitic acid, stearic acid, myristic acid, lauric acid, oleic acid, linoleic acid, and linolenic acid” paragraph [0017]).

In view of LaFay’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
a material layer at least partially extending between the molded article and the interior surface of the form, wherein the material layer includes a hydrophobic molecule; 
wherein the hydrophobic molecule is a vegetable oil; and
wherein the hydrophobic molecule is selected from the group consisting of linoleic acid, linelenic acid, and arachidonic acid as is taught in LaFay, in the candle disclosed by Wikihow.
One would have been motivated to include:
a material layer at least partially extending between the molded article and the interior surface of the form, wherein the material layer includes a hydrophobic molecule; 
wherein the hydrophobic molecule is a vegetable oil; and
wherein the hydrophobic molecule is selected from the group consisting of linoleic acid, linelenic acid, and arachidonic acid because Wikihow states “In order to create a smooth pour of wax with no bubbles, you will need to heat up the container you intend to use for your candle” (method 1, step 4). Thus, it is an objective of Wikihow that a smooth appearance free of bubbles be achieved. LaFay states “When used on the form face the product gives excellent results, yielding surfaces which are extremely smooth” (paragraph [0032]). Therefore, including the material layer taught by LaFay will improve the smoothness of the surface of the product of Wikihow.

Regarding claims 5 and 6, Wikihow, as modified by LaFay, discloses the candle of claim 1, wherein the hydrophobic molecule is a petroleum oil (“This invention relates to an improvement of the processes for coating forms with a form release coating wherein the coating composition includes a vegetable oil with petroleum oil and/or alcohol” paragraph [0008] of LaFay).

Wikihow, as modified by LaFay, does not disclose wherein the hydrophobic molecule is a motor oil having a viscosity grade, using the SAE J300 standard, of 5W-10. However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In this case, LaFay teaches a petroleum oil, but does not specifically recite a motor oil having a viscosity grade of 5W-10. Achieving a viscosity grade of 5W-10 is a results-effective variable because LaFay states “This composition has the advantage over example 7 that it has a lower viscosity and would result in easier application” (paragraph [0040]). Therefore, a low viscosity motor oil would simplify application. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify which petroleum oil was used, because the selection of petroleum oil to achieve simplified application constitutes the optimization of design parameters, which fails to distinguish the claim.

Regarding claim 8, Wikihow, as modified by LaFay, discloses the candle of claim 1, wherein the fuel is a paraffin wax composition (“You can buy many different kinds of wax in bulk online including paraffin, beeswax, and citronella” method 1, step 1).

Regarding claims 9-11, Wikihow, as modified by LaFay, discloses the method for producing a candle, comprising: 
a step of providing ajar having an interior surface (“the container you intend to use for your candle” method 1, step 4 and “a mason jar, or better yet, an old candle jar” community Q&A); 
a step of pouring a fuel composition into the jar (“slowly pour the melted wax in” method 1, step 5); and 
a step of allowing the fuel composition to solidify (“Finish your candle. When the wax has completely set” method 1, step 7).

Wikihow does not disclose a step of pre-coating the interior surface with a hydrophobic molecule, wherein the hydrophobic molecule is olive oil. 

However, LaFay teaches a step of pre-coating the interior surface with a hydrophobic molecule, wherein the hydrophobic molecule is olive oil (“the coating composition includes a vegetable oil with petroleum oil and/or alcohol” paragraph [0008] and “Vegetable oils useful in the present invention are not particularly limited. In general, any vegetable oil may be used. Examples of vegetable oils useful in the present invention include, but are not limited to, corn oil, sesame oil, rapeseed oil, sunflower oil, palm oil, olive oil, coconut oil, peanut oil, soybean oil, canola oil” paragraph [0011]).

In view of LaFay’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a step of pre-coating the interior surface with a hydrophobic molecule, wherein the hydrophobic molecule is olive oil as is taught in LaFay, in the candle disclosed by Wikihow.
One would have been motivated to include a step of pre-coating the interior surface with a hydrophobic molecule, wherein the hydrophobic molecule is olive oil because Wikihow states “In order to create a smooth pour of wax with no bubbles, you will need to heat up the container you intend to use for your candle” (method 1, step 4). Thus, it is an objective of Wikihow that a smooth appearance free of bubbles be achieved. LaFay states “When used on the form face the product gives excellent results, yielding surfaces which are extremely smooth” (paragraph [0032]). Therefore, including the material layer taught by LaFay will improve the smoothness of the surface of the product of Wikihow.

Regarding claim 12, Wikihow, as modified by LaFay, discloses the method of claim 9, wherein the hydrophobic molecule is a petroleum oil (“the coating composition includes a vegetable oil with petroleum oil and/or alcohol” paragraph [0008]).

Wikihow, as modified by LaFay, does not disclose wherein the hydrophobic molecule is a motor oil having a viscosity grade, using the SAE J300 standard, selected from the group consisting of OW-10, OW- 15, OW-20, OW-25, OW-30, 5W-10, 5W-15, 5W-20, 5W-25, and 5W-30. However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In this case, LaFay teaches a petroleum oil, but does not specifically recite a motor oil having any specific viscosity grade. Achieving a specific viscosity grade is a results-effective variable because LaFay states “This composition has the advantage over example 7 that it has a lower viscosity and would result in easier application” (paragraph [0040]). Therefore, a low viscosity motor oil would simplify application. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify which petroleum oil was used, because the selection of petroleum oil to achieve simplified application constitutes the optimization of design parameters, which fails to distinguish the claim.

Regarding claim 14, Wikihow, as modified by LaFay, discloses the method of claim 9, wherein the method further includes a step of pre-heating the jar to a pre-determined temperature (“you will need to heat up the container you intend to use for yourcandle. Put it in the oven at 150 °F (66 °C) for several minutes” method 1, step 4).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wikihow, in view of LaFay, and further in view of Van Hoorn (US 5374303 A), hereinafter Van Hoorn.

Regarding claim 3, Wikihow, as modified by LaFay, discloses the candle of claim 1, wherein the hydrophobic molecule is a branched alcohol having a hydrocarbon chain (“Useful alcohols include straight or branched chain alcohols having from 1 to 4 carbon atoms. Illustrative alcohols include methanol, ethanol, isopropanol, propanol, butanol, etc” paragraph [0014] of LaFay).

Wikihow, as modified by LaFay, does not disclose wherein the hydrophobic molecule is a branched alcohol having a C7-C13 hydrocarbon chain.

However, Van Hoorn teaches wherein the hydrophobic molecule is a branched alcohol having a C7-C13 hydrocarbon chain (“As the higher aliphatic monohydric alcohol may be used a straight or branched chain, saturated or unsaturated monohydric alcohol having from 8 to 24 carbon atoms. By the addition of the fatty alcohol, such as stearyl alcohol, iso-stearyl alcohols, palmityl alcohol, and the like, a very smooth surface of the concrete was obtained” column 3, line 57).

In view of Van Hoorn’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the hydrophobic molecule is a branched alcohol having a C7-C13 hydrocarbon chain as is taught in Van Hoorn, in the candle as presently modified.
One would have been motivated to include wherein the hydrophobic molecule is a branched alcohol having a C7-C13 hydrocarbon chain because Van Hoorn, like LaFay, notes that a smoothing of the surface is achieved. Therefore, including the branched alcohol of Van Hoorn will further smooth the surface of the product.

Regarding claim 13, Wikihow, as modified by LaFay, discloses the method of claim 9, wherein the hydrophobic molecule is a branched alcohol having a hydrocarbon chain (“Useful alcohols include straight or branched chain alcohols having from 1 to 4 carbon atoms. Illustrative alcohols include methanol, ethanol, isopropanol, propanol, butanol, etc” paragraph [0014] of LaFay).

Wikihow, as modified by LaFay, does not disclose wherein the hydrophobic molecule is a branched alcohol having a C7-C13 hydrocarbon chain.

However, Van Hoorn teaches wherein the hydrophobic molecule is a branched alcohol having a C7-C13 hydrocarbon chain (“As the higher aliphatic monohydric alcohol may be used a straight or branched chain, saturated or unsaturated monohydric alcohol having from 8 to 24 carbon atoms. By the addition of the fatty alcohol, such as stearyl alcohol, iso-stearyl alcohols, palmityl alcohol, and the like, a very smooth surface of the concrete was obtained” column 3, line 57).

In view of Van Hoorn’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the hydrophobic molecule is a branched alcohol having a C7-C13 hydrocarbon chain as is taught in Van Hoorn, in the candle as presently modified.
One would have been motivated to include wherein the hydrophobic molecule is a branched alcohol having a C7-C13 hydrocarbon chain because Van Hoorn, like LaFay, notes that a smoothing of the surface is achieved. Therefore, including the branched alcohol of Van Hoorn will further smooth the surface of the product.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wikihow, in view of LaFay, and further in view of Levene (US 3441432 A), hereinafter Levene.

Regarding claim 7, Wikihow, as modified by LaFay, discloses the candle of claim 1. 

Wikihow, as modified by LaFay, does not disclose wherein the material layer further includes a cold-end-coating glass coating.

However, Levene teaches wherein the material layer further includes a cold-end-coating glass coating (“According to the present invention, a glass surface of an article of manufacture such as a glass sheet or container, e.g. bottle, jar, tumbler, and the like, is formed in a glass-forming machine and thereafter conveyed to an annealing lehr, as is customary practice and known in the art. At the "cold end" of the annealing lehr, or at any time thereafter, the glass surface is treated with an organic titanium oxide containing silicon, whereupon a highly lubricious, scratch-resistant coating is imparted to the glass surface” column 3, line 18).

In view of Levene’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the material layer further includes a cold-end-coating glass coating as is taught in Levene, in the candle as presently modified.
One would have been motivated to include wherein the material layer further includes a cold-end-coating glass coating because Levene states that the coating imparts scratch resistance to the glass. Therefore, including the coating taught by Levene will improve scratch resistance in the jar of Wikihow.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wikihow, in view of LaFay, and further in view of Leonard (US 0022921 A), hereinafter Leonard.

Regarding claims 15, 17, and 19, Wikihow discloses a method for producing a candle, comprising: 
a step of providing a jar having an interior surface (“the container you intend to use for your candle” method 1, step 4 and “a mason jar, or better yet, an old candle jar” community Q&A); and 
a step of pouring a fuel composition into the jar (“slowly pour the melted wax in” method 1, step 5); and 
a step of allowing the fuel composition to solidify (“Finish your candle. When the wax has completely set” method 1, step 7).

Wikihow does not disclose:
a step of pre-coating the interior surface with a hydrophobic molecule, wherein the hydrophobic molecule is selected from the group consisting of a vegetable oil, a branched alcohol having a C7-C13 hydrocarbon chain, and a motor oil; or
wherein the step of allowing the fuel composition to solidify is at a temperature below 4°C and performed for greater than 20 minutes.

However, LaFay teaches a step of pre-coating the interior surface with a hydrophobic molecule, wherein the hydrophobic molecule is selected from the group consisting of a vegetable oil, a branched alcohol having a C7-C13 hydrocarbon chain, and a motor oil (“the coating composition includes a vegetable oil with petroleum oil and/or alcohol” paragraph [0008] and “Vegetable oils useful in the present invention are not particularly limited. In general, any vegetable oil may be used. Examples of vegetable oils useful in the present invention include, but are not limited to, corn oil, sesame oil, rapeseed oil, sunflower oil, palm oil, olive oil, coconut oil, peanut oil, soybean oil, canola oil” paragraph [0011]).

In view of LaFay’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a step of pre-coating the interior surface with a hydrophobic molecule, wherein the hydrophobic molecule is selected from the group consisting of a vegetable oil, a branched alcohol having a C7-C13 hydrocarbon chain, and a motor oil as is taught in LaFay, in the candle disclosed by Wikihow.
One would have been motivated to include a step of pre-coating the interior surface with a hydrophobic molecule, wherein the hydrophobic molecule is selected from the group consisting of a vegetable oil, a branched alcohol having a C7-C13 hydrocarbon chain, and a motor oil because Wikihow states “In order to create a smooth pour of wax with no bubbles, you will need to heat up the container you intend to use for your candle” (method 1, step 4). Thus, it is an objective of Wikihow that a smooth appearance free of bubbles be achieved. LaFay states “When used on the form face the product gives excellent results, yielding surfaces which are extremely smooth” (paragraph [0032]). Therefore, including the material layer taught by LaFay will improve the smoothness of the surface of the product of Wikihow.

Wikihow does not disclose wherein the step of allowing the fuel composition to solidify is at a temperature below 4°C and performed for greater than 20 minutes.

However, Leonard teaches wherein the step of allowing the fuel composition to solidify is at a temperature below 4°C and performed for greater than 20 minutes (“The paraffine of which the candles are to be made should next, and at a temperature of about 212° Fahrenheit, be suffered to run into the molds, and after they may have been filled with it they should be plunged or dipped into a bath of water cooled to about 34° Fahrenheit, the water being suffered to come nearly or quite up to their tops. In this bath the molds, with their contents, should be suffered to remain about seven minutes, the same being long enough to suddenly chill the paraffine in contact with the inner surfaces of the molds. Next the molds should be removed from the water and be placed in a reservoir or body of air kept at a temperature from 32° to 40° Fahrenheit, and there be suffered to remain about twenty minutes” starting at the second to last line of the first column).

In view of Leonard’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the step of allowing the fuel composition to solidify is at a temperature below 4°C and performed for greater than 20 minutes as is taught in Leonard, in the method as presently modified.
One would have been motivated to include wherein the step of allowing the fuel composition to solidify is at a temperature below 4°C and performed for greater than 20 minutes because Leonard states “The object of my invention or improvement is to make a paraffine candle not only with an external surface very smooth and free from cavities, but having a regular semi-lucent or semi-pellucid appearance, or, in other words, to prevent the paraffine candle, when made, from presenting a cloudy or mottled appearance” (column 1, second paragraph). Therefore, including the step taught by Leonard will smooth the surface of the candle and prevent cloudy or mottled appearance.

Regarding claim 16, Wikihow, as modified by LaFay and Leonard, discloses the method of claim 15, wherein the method further includes a step of pre-heating the jar to a pre-determined temperature (“you will need to heat up the container you intend to use for yourcandle. Put it in the oven at 150 °F (66 °C) for several minutes” method 1, step 4).

Regarding claim 18, Wikihow, as modified by LaFay and Leonard, discloses the method of claim 16. 

Wikihow, as modified by LaFay and Leonard, does not disclose wherein the step of allowing the fuel composition to solidify at a temperature below 4°C is performed for greater than 6 hours. However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In this case, Leonard teaches solidification at a temperature below 4°C for a period of time, but does not specifically recite greater than 6 hours. Achieving greater than 6 hours is a results-effective variable because the time will determine the level of solidification based on the mass of the candle. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the solidification time, because the selection of solidification time to achieve more solid or larger candles constitutes the optimization of design parameters, which fails to distinguish the claim.

Regarding claim 20, Wikihow, as modified by LaFay and Leonard, discloses the method of claim 18.

Wikihow, as modified by LaFay and Leonard, does not disclose wherein the hydrophobic molecule is a motor oil having a viscosity grade, using the SAE J300 standard, selected from the group consisting of OW-10, OW- 15, OW-20, OW-25, OW-30, 5W-10, 5W-15, 5W-20, 5W-25, and 5W-30. However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In this case, LaFay teaches a petroleum oil, but does not specifically recite a motor oil having any specific viscosity grade. Achieving a specific viscosity grade is a results-effective variable because LaFay states “This composition has the advantage over example 7 that it has a lower viscosity and would result in easier application” (paragraph [0040]). Therefore, a low viscosity motor oil would simplify application. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify which petroleum oil was used, because the selection of petroleum oil to achieve simplified application constitutes the optimization of design parameters, which fails to distinguish the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ryder (US 0059749 A) “The small influx of water into the mould chilling bath and consequent efflux therefrom of water of diminished temperatures, will gradually cool and set the inner portions of the candles without injuriously effecting their surfaces” fifth paragraph

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762